DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 02/25/2021.  Claims 24-31 and 33-44 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
 	Rejection of Claims 37-43 under 35 USC 101 has been withdrawn in response to applicant’s amendment that overcomes the rejection.
Response to Amendments / Arguments
  	Applicant's arguments filed 2/25/21 with respect to claims rejection under 35 USC 102 and 103 have been considered but are moot in view of the new ground of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-29,33-39 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hosotsubo.(US Patent Application Publication 2013/0326400 A1, hereinafter “Hosotsubo”)  and further in view of Kim et al.(US Patent Application Publication 2019/0324628 A1, hereinafter “Kim”)

	As to claim 24, Hosotsubo teaches an electronic device, comprising:
a processor; and a memory coupled to the processor, wherein the memory stores instructions that, when executed by the processor, cause the electronic device to:
 	display a first user interface comprising a first folder icon; receive a user input selecting the first folder icon (Hosotsubo Fig.4 and par [0042] teaches user selects folder under navigation pane 411) ; and display a second user interface in response to receiving the user input, wherein the second user interface comprises a first display area and a second display area, wherein the first display area comprises a first set of icons included within a first folder represented by the first folder icon (Hosotsubo par [0044] teaches list view pane 421 includes a subfolder 422 and documents 423 and 424  corresponds to the selected folder 415 of the navigation pane 411) , and wherein the second display area comprises a second set of icons that is associated with the first folder and is not included within the first folder.(Hosotsubo par [0049] teaches recommendation pane 431 includes recommendation list 439)
 	Hosotsubo fails to expressly teach wherein the first set of icons comprises a first application program icon corresponding to a first application program and wherein the second set of icons comprises a second application program icon corresponding to a second application program.
 	However, Kim teaches wherein the first set of icons comprises a first application program icon corresponding to a first application program and wherein the second set of icons comprises a second application program icon corresponding to a second  application program.(Kim Fig.12 and par [0179] teaches application list 1110 and 1120)
 	Hosotsubo and Kim are analogous art directed toward managing files and folders and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Hosotsubo and Kim according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to provide a user interface that is wanted by a user by appropriately modifying information or a user interface that is provided to a user. (Kim par [0005])

 	As to claim 25, Hosotsubo and Kim teach the electronic device of claim 24, herein the first display area further comprises a border, wherein the first set of icons is within the border, and wherein the second set of icons is outside of the border. (Hosotsubo par [0044] teaches list view pane 421. Hosotsubo par [0049] teaches recommendation pane 431 includes recommendation list 439)

  	As to claim 26, Hosotsubo and Kim teach the electronic device of claim 25, wherein the first set of icons further comprises  a second folder icon (Hosotsubo par [0044] teaches list view pane 421 includes a subfolder 422 and documents 423 and , and wherein the second set of icons further comprises a third folder icon. (Hosotsubo par [0049] teaches recommendation pane 431 includes recommendation list 439)

 	As to claim 27, Hosotsubo and Kim teach the electronic device of claim 24, wherein the first set of icons and the second set of icons share a common attribute. (Hosotsubo par [0063] teaches the character string indicating the recommendation reason varies depending on the type and the recommended reason of the recommendation target)

 	As to claim 28, Hosotsubo and Kim teach the electronic device of claim 27, wherein the common attribute comprises a common application type. (Hosotsubo par [0063] teaches the character string indicating the recommendation reason varies depending on the type and the recommended reason of the recommendation target)

 	As to claim 29, Hosotsubo and Kim teach the electronic device of claim 27, wherein the common attribute comprises first applications represented by the first set of icons and second applications represented by the second set of icons being consecutively used by a user. (Hosotsubo par [0053] teaches a document frequently utilized under the folder is calculated and listed)

 	Claims 33,34,35,36 merely recite a method to be performed by the electronic device of claims 24, 25, 29 and 30 respectively. Accordingly, Hosotsubo and Kim teach 

 	Claims 37-39 and 42-43 merely recite a computer program product comprising a non-transitory computer readable medium stored thereon instructions to be executed by a processor of the electronic device of claims 24-26 and 27-28 respectively. Accordingly, Hosotsubo and Kim teach every limitation of claims 37-39 and 42-43 as indicates in the above rejection of claims 24-26 and 27-28 respectively.

Claims 30-31 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hosotsubo, Kim  and further in view of Park et al .( US Patent Application Publication 2017/0024407 A1, hereinafter “Park”)
 	
 	As to claim 30, Hosotsubo and Kim teach the electronic device of claim 24 but fails to teach wherein the electronic device comprises a mobile terminal, wherein the mobile terminal comprises a touch screen, and wherein the user input is received through the touch screen.
 	However, Park teaches wherein the electronic device comprises a mobile terminal, wherein the mobile terminal comprises a touch screen, and wherein the user input is received through the touch screen.(Park par [0060] teaches touch screen)
 	Hosotsubo, Kim and Park are analogous art directed toward managing files and folders and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed 
	

 	As to claim 31, Hosotsubo, Kim and Park teach the electronic device of claim 30, wherein first user interface comprises a home screen of the mobile terminal. (Park par [0066] teaches home screen)
 	
 	As to claims, 40 see the above rejection of claims 31.

	As to claim 41, Hosotsubo, Kim and Park teach the computer program product of claim 37, wherein the home screen comprises the first folder icon, a plurality of other folder icons, and a plurality of application icons. (Park Fig.4A)

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Hosotsubo, Kim  and further in view of Mark.(US Patent Application Publication 2017/0068406 A1, hereinafter “Mark”)

 	As to claim 44, Hosotsubo and Kim teach electronic device of claim 24 but fail to teach wherein the second application program is an application program installed on the electronic device, and wherein the instructions further cause the electronic device to: receive a second user input selecting the second application program icon corresponding to the second application program; and display a third user interface in response to receiving the second user input, wherein the third user interface comprises a start interface of the second application program.
 	However, Mark teaches wherein the second application program is an application program installed on the electronic device, and wherein the instructions further cause the electronic device to: receive a second user input selecting the second application program icon corresponding to the second application program; and display a third user interface in response to receiving the second user input, wherein the third user interface comprises a start interface of the second application program.(Mark Fig.1 and par [0042] teaches selecting and executing a specific function of the application ) 
	Hosotsubo, Kim and Mark are analogous art directed toward managing files and folders and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Hosotsubo, Kim and Mark according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to allow user to access one or more application functionalities without having to launch the application. (Mark par [0040])
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/HIEN L DUONG/Primary Examiner, Art Unit 2175